PER CURIAM:
El Procurador General formuló seis cargos al abogado José Castro Figueroa por conducta profesional. Negados los mismos el Tribunal designó al entonces Juez Superior Hon. Eduardo Ortiz Quiñones para que en pre-sencia de ambas partes y en calidad de Comisionado Especial oyera y recibiera, bajo juramento, la prueba que éstas pu-dieran presentarle, y para que una vez oída la prueba practicada, la certificara y radicara en la Secretaría del Tribunal con sus conclusiones de hecho. Oída y recibida la prueba oral y documental en vista pública, en presencia de las partes, y certificada la misma, el Comisionado Especial sometió el siguiente Informe con sus Conclusiones de Hecho:
“De los testimonios vertidos en las vistas celebradas en 2, 3, 5 y 9 de mayo de 1966 y la prueba documental presentada en las mismas, el Comisionado Especial llegó a las siguientes determinaciones de hechos en cada uno de los cargos:
I

Primer Cargo:

El querellado, José Castro Figueroa, constantes las relaciones de abogado y cliente entre él y el señor Roberto Sierra Mayol, observó una conducta inmoral e impropia de un abogado al apropiarse indebida e ilegalmente de un cheque por la can-tidad de tres mil trescientos treinta dólares ($3,330) pertene-ciente a dicho señor Sierra Mayol y previamente endosado por éste, procediendo dicho abogado a disponer de dicho cheque y apropiándose de su valor equivalente en dinero para su propio y personal beneficio y dando lugar a que el señor Sierra Mayol iniciara una acción civil en contra suya para recobrar la suso-dicha cantidad de dinero.
En fecha 14 de mayo de 1965 el Tribunal Superior, Sala de San Juan, dictó sentencia condenando al aquí querellado *319‘a pagar (al señor Sierra Mayol) la suma de $3,330.00 con intereses a razón del 6% anual desde el día 21 de enero de 1964 hasta la fecha de su pago, más las costas y $350.00 por concepto de honorarios de abogado.’

Determinaciones de Hechos:

1. El señor Roberto Sierra Mayol contrató por $100.00 los servicios profesionales del Lie. José Castro Figueroa para que continuara representándolo ante el Hon. Tribunal Superior de Puerto Rico, Sala de San Juan, en un pleito de divorcio, civil número RF-63-1239, en el cual era demandado y contra-deman-dante, y cuya representación había renunciado el Lie. Sánchez Bahamonde por encontrarse enfermo. Este litigio terminó en una sentencia negando el divorcio.
2 — Posteriormente el Lie. Castro Figueroa asumió la repre-sentación de los intereses del Sr. Sierra Mayol en un pleito por Alimentos civil número RF-63-2850, María Piñero vda. de Mayol y otros vs. Roberto Sierra Mayol y otros, ante la Sala de San Juan del Tribunal Superior de Puerto Rico, en otra acción de Divorcio radicada en 13 dé noviembre de 1963 por su esposa bajo el número 63-3496 ante la Sala de Caguas del Hon. Tribunal Superior de Puerto Rico; y en dos incidentes de Desacato ante el Hon. Tribunal Superior, Sala de Caguas, en 10 de junio de 1964 y 11 de septiembre de 1964, por no cumplir una orden de pasar pensión alimenticia a su hija.
3 — En enero de 1964, el Sr. Sierra Mayol entregó al Lie. Castro Figueroa el cheque número 41,334 girado por la Caribbean Construction Corporation, a favor de Roberto Sierra Mayol y Rosanna López de Sierra por la suma de $3,330.00. Este che-que había sido certificado por la Sucursal de Santurce del Banco de Ponce en 25 de junio de 1963 bajo el número 3-2539 y estaba endosado por el Sr. Sierra Mayol. El Lie. Castro Figueroa se comprometió a obtener una autorización del Tribunal para que el Sr. Sierra Mayol pudiera hacer efectivo dicho instrumento, ya que su esposa se negaba a endosar el mismo.
4 — En 17 de enero de 1964 el Lie. Castro Figueroa y el Lie. Carmelo Avila Medina, representante legal de la Sra. Rosanna López de Sierra en el caso de divorcio ante el Tribunal Superior, Sala de Caguas, suscribieron una estipulación, que fue aprobada por la Sra. López en 20 de enero de 1964, aceptando que el importe del cheque antes mencionado era un bien privativo que *320pertenecía exclusivamente al Sr. Sierra Mayol. La Sra. López procedió a endosar el cheque, el cual continuó en posesión del Lie. Castro Figueroa.
5 — El Lie. Castro Figueroa añadió su endoso al cheque antes mencionado, y en 20 de enero de 1964 lo presentó al cobro en el First Federal Savings & Loan Association of Puerto Rico de Santurce, Puerto Rico, recibiendo su importe de $3,330.00.
6 — A los múltiples requerimientos del Sr. Sierra Mayol rela-cionados con el cheque mencionado, el Lie. Castro Figueroa contestaba que no le había sido posible obtener la autorización del Tribunal para hacer efectivo el mismo. En abril de 1964 el Sr. Sierra Mayol se enteró que el cheque no estaba en la Sala de Caguas del Tribunal Superior y sus nuevos requeri-mientos al Lie. Castro Figueroa resultaron en más promesas y excusas pero no obtuvo suma alguna.
7 — El Sr. Sierra Mayol no ha pagado al Lie. Castro Figueroa por sus servicios profesionales. El lunes 21 de septiembre de 1964, el Sr. Sierra Mayol y su señora madre, doña Cecilia Mayol de Sierra, lograron entrevistarse con el Lie. Castro Figueroa y le exigieron la entrega inmediata del cheque. Éste prometió ir al día siguiente al Tribunal de Caguas a obtener la autorización y entregar el dinero el- jueves a la una de la tarde. Ese día no lo localizaron en su oficina.
8 — Unos días más tarde, el Sr. Sierra Mayol volvió a visitar la oficina del Lie. Castro Figueroa y su secretaria, la Srta. Isabel Pizarro Cachola, le entregó una cuenta fechada el 28 de sep-tiembre de 1964, cobrándole $1,500.00 en cada uno de los casos de divorcio, $900.00 en el caso de alimentos, y $100.00 en cada una de las mociones de desacato; haciendo un total de $4,600.00, contra los cuales aparecían abonados los $3,330.00 quedando un saldo a favor del Lie. Castro Figueroa de $1,300.00. Acom-pañaba a la cuenta una nota que decía: ‘Roberto:- — Si estás de acuerdo con la cuenta firma la copia y me la dejas en la oficina. Gracias, (firmado) José Castro Figueroa.’
9 — El Sr. Sierra Mayol contrató los servicios profesionales del Lie. Joseph W. Kiefer para que cobrara al Lie. Castro Figueroa el importe del cheque. El Lie. Castro Figueroa informó personalmente al Lie. Kiefer que iba a entregar el dinero, pero no lo hizo.
*32110 — En 26 de octubre de 1964, el Lie. Kiefer, en represen-tación del Sr. Sierra Mayol, radicó una demanda en cobro de dinero bajo el número 64-4340 ante el Hon. Tribunal Superior, Sala de San Juan. El Hon. Juez Luis R. Polo, dictó sentencia en rebeldía en 14 de mayo de 1965. En 9 de julio de 1965 el Lie. Castro Figueroa radicó una Moción de Reconsideración solicitando se dejara sin efecto la sentencia en rebeldía, se reabriera el caso y aceptando que tenía el dinero en su caja fuerte a disposición del Sr. Sierra Mayol, y que ‘si no quiere pagar los honorarios de abogado del demandado, o que el de-mandado debe cobrarle, esto no es causa suficiente para negarse a recibir su dinero que el demandado tenía custodiado.’ Se dejó sin efecto la sentencia en 6 de agosto de 1965.
11 — En 18 de agosto de 1965 el Lie. Kiefer dirigió una carta certificada al Lie. Castro Figueroa requiriéndole el pago del dinero o su consignación en el Tribunal y no obtuvo contesta-ción. En 15 de octubre de 1965 radicó una demanda enmendada pidiendo triple daño. En su contestación enmendada de 12 de noviembre de 1965, el Lie. Castro Figueroa aceptó tener el dinero depositado en su oficina a disposición del Sr. Sierra Mayol pero alegando que éste rehusaba aceptarlo. En 31 de enero de 1966 se celebró una vista en rebeldía ante el Hon. Juez Manuel A. Moreda pero la misma fue dejada sin efecto porque no se había tomado en consideración una moción de suspensión interpuesta en 25 de enero de 1965 y la cual en ese momento no aparecía unida a los autos. No se realizaron ulteriores gestiones judiciales en este pleito.
12 — Desde el 23 de enero de 1964 y hasta el presente, el Lie. Castro Figueroa ha retenido bajo su absoluto control y dominio la suma de $3,300.00 perteneciente al Sr. Sierra Mayol y no ha entregado dicha suma a pesar de los múltiples requeri-mientos judiciales y extrajudiciales que le han sido hechos por el Sr. Sierra Mayol y el abogado de éste, el Lie. Kiefer.
13 — A pesar de que en su contestación a los cargos de esta querella reitera una vez más que el dinero está en su poder y a disposición del Sr. Sierra Mayol, el Lie. Castro Figueroa no ha realizado ninguna actuación positiva y efectiva, judicial o extrajudicial, para entregar dicha suma a su dueño o consig-narla en el tribunal correspondiente.
*322II

Segundo Cargo:

El querellado, José Castro Figueroa, en el curso de sus ges-tiones como abogado en la partición y liquidación de la herencia de Isaías Vicente Parés, advino en posesión de la cantidad de mil cuatrocientos diecisiete dólares con treinta y nueve centavos ($1,417.39) pertenecientes a la heredera Sra. Gloria Nor-berta Catalina Parés Cosme, de cuya cantidad de dinero se apropió el querellado para su propio y personal beneficio, ha-biéndose negado a hacer entrega de la misma a su legítima dueña, a pesar de las gestiones hechas por ésta y por su abogado el Lie. Olaguibet A. López Pacheco; al así actuar el querellado observó una conducta inmoral e impropia de un abogado.

Determinaciones de Hechos:

1 — Don Isaías Vicente Parés falleció intestado en 27 de oc-tubre de 1959. Entre los diecisiete (17) herederos, judicial-mente declarados mediante Resolución de la Sala de San Juan del Tribunal Superior de Puerto Rico, en el caso 60-1338, estaba la Sra. Gloria Norberta Catalina Parés Cosme.
2 — A su fallecimiento, don Isaías dejó bienes relictos con-sistentes en (a) un solar de 190 m/c y casa de madera, te-chada de zinc, en la Calle 13, Barrio Obrero, la cual fue vendida en $5,100.00, (b) un solar de 190 m/c y casa de madera, techada de zinc con un mirador y un ranchón en la Calle #10, Bo. Obrero, Puerto Rico, la cual fue vendida en $4,300.00; y (c) $4,215.47 en efectivo depositado en el B'anco Popular de Puerto Rico; haciendo un total de $13,615.47. De ese total, en 11 de mayo de 1962, trece (13) de los herederos aceptaron se dedu-jera una donación de $800.00 para doña Adolfina Ortiz de Parés; contribuciones, $106.36; agua y luz, $93.66; gastos entierro, $1,014.50; otros $106.00; y $2,300.00 de honorarios de abogado; para un total de $4,429.52; quedando un remanente de $9,185.66, que dividido entre nueve (9) cuotas hereditarias, correspon-dían $1,020.66 a cada uno de los ocho (8) hermanos del de cujus y $113.41 para cada uno de nueve (9) sobrinos.
3 — Don Luis Parés López y su esposa, doña Adolfina Ortiz de Parés, quedaron encargados de tramitar la liquidación y partición de la herencia y para asistirlos en ello contrataron los servicios profesionales del Lie. Castro Figueroa.
*3234 — El Lie. Castro Figueroa gestionó la compraventa de los inmuebles, preparó varios documentos y obtuvo, entre otras, la firma de doña Gloria Norberta Catalina Parés Cosme en algunos de ellos. La señora Parés Cosme no aparece firmando un documento sin numerar ni fechar, intitulado ‘Escritura de Compraventa’, en el que se describe la compraventa del solar de la calle 13 a favor de don Luis González Rivera por la suma de $5,100.00.
5 — El Lie. Castro Figueroa entregó a don Luis Parés López la suma de $1,020.66 y a doña Adolfina de Parés la suma de $800.00 como saldo de sus participaciones en la herencia de don Isaías.
6 — Al día siguiente de entregar las participaciones de los esposos Parés-Ortiz, el Lie. Castro Figueroa en compañía de doña Adolfina fue a visitar a la Sra. Parés Cosme pero ésta se negó a recibir la suma ofrecida. En otra ocasión en que fueron hasta la residencia de doña Adolfina no les fue posible entrevistarla.
7 — Más tarde, y durante los próximos seis años, la Sra. Parés Cosme personalmente y por mediación del Lie. Olaguibet López Pacheco ha realizado numerosas gestiones para obtener del Lie. Castro Figueroa la suma que le correspondía como herencia de su hermano, resultando infructuosas todas y cada una de esas gestiones.
8 — Desde 1959 hasta el presente, el Lie. Castro Figueroa ha retenido bajo su absoluto control y dominio la participación que del caudal hereditario de don Isaías corresponde a la Sra. Parés Cosme y, contrario a sus manifestaciones verbales y en la contestación a los cargos de la querella en el sentido de que dicha suma está a disposición de su dueña, durante los últimos seis años no ha realizado actuación alguna dirigida a hacer entrega real y efectiva de la misma.
III

Tercer Cargo:

El querellado, José Castro Figueroa, en el desempeño de su profesión de abogado notario autorizó una escritura de compra-venta de un inmueble, en 29 de julio de 1963, en cuya propiedad el menor Luis A. Pérez Márquez tenía una participación, com-prometiéndose el querellado con el comprador a hacer ciertas gestiones judiciales para que el referido menor recibiera su *324participación, esto es, que ‘terminara ciertas gestiones con rela-ción a un poder,’ y reteniendo la cantidad de dos mil doscientos dólares ($2,200.00) para tales fines; siendo la realidad que para la fecha anteriormente relacionada aún no se había iniciado el procedimiento judicial para que se autorizara a dicho menor a vender su participación, lo cual vino a quedar iniciado me-diante la petición radicada en 8 de abril de 1964 en el caso Ex Parte Luis A. Pérez Márquez, RF-64-1054. El querellado ha retenido para sí durante todo este tiempo y hasta el presente la susodicha cantidad de dos mil doscientos dólares ($2,200.00) confundiéndola con sus bienes propios, haciéndole creer a su cliente Juan Rivera Lima que dicha cantidad de dinero perte-necía ya al menor Luis A. Pérez Márquez. Tal conducta del querellado es inmoral e impropia de un abogado.

Determinaciones de Hechos:

1 — En 18 de septiembre de 1963 don Juan Rivera Lima retiró $4,200 de su cuenta de banco, tomó $3,000 prestados a su primo, Perfecto Rivera Lima, y con $500 que tenía efectivo completó la suma de $7,700.00. Al día siguiente llevó esa suma a la oficina del Lie. José Castro Figueroa para pagarla como causa en la compraventa de un inmueble.
2 — En 19 de septiembre de 1963, doña Aurea Rodríguez, doña Antonia Rodríguez, doña Benedicta Márquez, represen-tando a doña Luz María Márquez Rodríguez, y don Elviro Santiago Ferrer, en representación del Sr. Luis Pérez Mon-tilla, padre del menor Luis A. Pérez Márquez, suscribieron y otorgaron ante el Lie. Castro Figueroa un documento de com-praventa de sus intereses en un inmueble a favor de don Juan Rivera Lima por la suma de $7,700.00. Esta suma total de $7,700 fue entregada al Lie. Castro Figueroa para distribuirla en porciones de $2,200 para cada una de las primeras dos com-parecientes, $1,100 para los otros dos vendedores y $1,100 para honorarios de abogado.
3 — El Lie. Castro Figueroa explicó a los señores Juan Rivera Lima y Elviro Santiago Ferrer que retendría la suma corres-pondiente al menor hasta que obtuviera una autorización judicial para ‘englobar la escritura del menor a la escritura de los mayores,’ pero no les explicó que no se había consumado la compraventa del interés inmobiliario del menor en favor del *325Sr. Rivera Lima.
4 — Tanto el Sr. Rivera Lima como el Sr. Santiago Ferrer hicieron numerosas gestiones urgiendo al Lie. Castro Figueroa que completara los trámites y entregara la suma que corres-pondía al menor Pérez Márquez, pero lo único que recibieron fueron excusas de porqué tardaba la resolución del asunto.
5 — Luego de numerosos requerimientos, el Lie. Castro Figueroa entregó al Sr. Rivera Lima copia simple de la escritura número 66, fechada en 29 de julio de 1963, en la cual no se hacía mención de la participación que en el inmueble corres-pondía al menor Pérez Márquez y sólo se consignaba la suma de $5,500 como el precio de venta, sin mencionar los restantes $2,200.00.
6 — En 8 de abril de 1964 el Lie. Castro Figueroa inició ante el Tribunal Superior de Puerto Rico, Sala de San Juan, bajo el número RF-64-1054, un procedimiento de Autorización Judicial para vender la participación del menor Pérez Márquez en el inmueble antes mencionado. En 21 de mayo de 1965 el Hon. Juez Lucas F. Serbiá Córdova dictó Resolución autorizando la venta en pública subasta del condominio perteneciente al menor Pérez Márquez.
7 — En 24 de noviembre de 1965 se ordenó la publicación de los edictos y la celebración de la subasta por un precio no menor de $1,100.00. En 26 de noviembre de 1965 se publicó el Aviso de Subasta para tener efecto en 21 de diciembre de 1965. El Sr. Rivera Lima leyó los edictos publicados en los periódicos y al no serle posible comunicarse con el Lie. Castro Figueroa, contrató los servicios profesionales del Lie. Augusto Burgos Mundo para representarlo en lo relacionado con la pública subasta.
8 — En 15 de diciembre de 1965, a través de sus abogados, el Sr. Rivera Lima radicó una Moción de Intervención y otra solicitando se paralizaran los procedimientos. El Tribunal no actuó sobre esas mociones. El 21 de diciembre de 1965 se sus-pendió la celebración de la subasta por no haberse presentado la certificación de haberse publicado los edictos, sin que hasta el presente se hayan realizado otras gestiones judiciales.
9 — Desde el 19 de septiembre de 1963 el Lie. Castro Figueroa ha retenido bajo su absoluto control y dominio la suma de $1,100.00 perteneciente al Sr. Juan Rivera Lima, haciéndoles creer al Sr. Rivera Lima y al Sr. Santiago Ferrer que habían *326realizado la compraventa del interés del menor Pérez Márquez en un inmueble y que sólo faltaba un trámite adicional ante el tribunal que necesariamente resultaría en el perfeccionamiento del traspaso en favor del señor Rivera Lima.
iv-

Cuarto Cargo:

El querellado, José Castro Figueroa, observó una conducta inmoral e impropia de un abogado, la que surge de los hechos que a continuación se describen: en fecha 27 de abril de 1959 el querellado recibió la cantidad de $900.00 de parte del Sr. José Nazario González, cantidad proveniente de una transacción me-diante la cual el Sr. Víctor Ramos Santana vendía al señor Nazario González una casa que supuestamente le pertenecía a aquél como participación suya en la herencia de su finada esposa, Sra. Matilde Vega. El querellado se comprometió en esta ocasión con las partes en dicha transacción a radicar el correspondiente recurso judicial con el fin de que quedara aclarada la cuestión de la participación hereditaria del señor Ramos Santana y de clarificar el título sobre la casa objeto de la transacción de refe-rencia. El querellado, no obstante, procedió a mezclar el referido dinero con sus bienes propios sin el consentimiento de sus clien-tes permitiendo que el caso que radicara ante el tribunal corres-pondiente fuera archivado por falta de instancia en 13 de junio de 1962, sin dar cuenta alguna a sus clientes hasta el presente, tanto de los bienes que indebidamente poseía de éstos como de su abandono del caso de referencia.

Determinaciones de Hechos:

1 — En 27 de abril de 1959 los señores José Nazario González y Víctor Ramos Santana contrataron los servicios profesionales del Lie. José Castro Figueroa para perfeccionar una transac-ción de compraventa de un inmueble en el cual tenían participa-ción los herederos de la finada esposa del Sr. Ramos Santana, doña Matilde Vega.
2 — Gomo pago de la transacción de compraventa el Sr. Na-zario González dio la suma de $900.00. Además el Sr. Ramos Santana otorgó un contrato de arrendamiento con opción a com-praventa en favor del Sr. Nazario González, quien tomó posesión del inmueble inmediatamente. El Lie. Castro Figueroa retuvo los $900 entregando un recibo por ellos a nombre del Sr. Ramos *327Santana y su cuñado Juan Vega y se comprometió a realizar las gestiones necesarias para ultimar la transacción de com-praventa.
3 — En 16 de noviembre de 1959 el Lie. Castro Figueroa radicó una acción de división y partición de bienes hereditarios, Víctor Ramos Santana v. Juan Vega Vázquez y la Sucn. de William Vega, en el Tribunal Superior de Puerto Rico, Sala de San Juan, bajo el número 59-7571. Contestó y reconvencionó Juan Vega Vázquez, pero no aparece se emplazara miembro alguno de la Sucn. de William Vega. En 13 de junio de 1962 se dictó sentencia archivando esta acción por abandono, a tenor con la Regla 11 de las de Administración del Tribunal de Pri-mera Instancia.
4 — Después de innumerables gestiones encaminadas a lograr que el Lie. Castro Figueroa terminara las gestiones que le ha-bían sido encomendadas, en 25 de mayo de 1964, el Sr. Ramos Santana obtuvo de la Secretaría del Tribunal Superior, Sala de San Juan, copia certificada de la sentencia de archivo antes mencionada. Confrontando [síc] con dicha resolución y la soli-citud de que devolviera el dinero y los documentos relacionados, el Lie. Castro Figueroa rehusó hacerlo y procedió a radicar una moción de reapertura y señalamiento en 28 de mayo de 1964, la cual fue declarada sin lugar sin perjuicio en 2 de junio de 1964. Desde entonces no se ha realizado ninguna otra gestión judicial.
5 — En 27 de agosto de 1964 el Sr. Víctor Ramos Santana se dirigió al Director Ejecutivo del Colegio de Abogados de-nunciando la conducta del Lie. Castro Figueroa e indicando su deseo de recobrar el dinero y los documentos que estaban en su poder pues había ‘prescindido de sus servicios de manera irrevocable.’ Copia de esa comunicación fue enviada al Lie. Castro Figueroa en 6 de octubre de 1964, quien no actuó con relación a la misma.
6 — Desde el 27 de abril de 1959 hasta el presente, el Lie. Castro Figueroa ha retenido bajo su absoluto control y dominio la suma de $900 que le fuera encomendada por los señores José Nazario González y Víctor Ramos Santana como parte de una transacción de compraventa con relación a la cual el Lie. Castro Figueroa se comprometió a gestionar su perfeccionamiento, y cuyas gestiones abandonó y no ha reanudado desde 1962.
*328V

Quinto Cargo:

El querellado, José Castro Figueroa, observó una conducta inmora le impropia de un abogado, cuando constantes las rela-ciones de abogado y cliente entre él y el Sr. Ramón Figueroá, tomó de éste en calidad de préstamo la cantidad de $2,500.00, negándose más tarde a pagarle a su acreedor una gran parte de dicha suma de dinero y dando lugar a que se radicara una acción en cobro de dinero en contra suya en la cual recayó sen-tencia condenatoria en 26 de octubre de 1962. El querellado, no empece la sentencia dictada en su contra y de las subsiguien-tes gestiones de cobro hechas por el señor Figueroa persistió y aún persiste en su negativa en cumplir con su obligación, a pesar de que contemporáneamente con dicha sentencia y en fechas posteriores contaba con medios económicos suficientes para cumplir dicha obligación.

Determinaciones de Hechos:

1 — En 1958 el Lie. José Castro Figueroa tomó de su cliente, el Sr. Ramón Figueroa Franco, la suma de $2,500 en calidad de préstamo. Para evidenciar esta deuda otorgó dos pagarés: uno fechado en 14 de octubre de 1958 por la suma principal de $2,000 con vencimiento en 31 de marzo de 1959, y otro fechado en 17 de noviembre de 1958 por la suma principal de $500 con vencimiento en 17 de mayo de 1959.
2 — En 29 de junio de 1960 el Lie. José Castro Figueroa y su esposa doña Juanita Ramírez vendieron un inmueble por el precio de $100,000, de los cuales recibieron la suma de $50,000 habiendo retenido el comprador la suma de $50,000 para pagar una hipoteca que gravaba dicha propiedad.
3 — En 23 de noviembre de 1960, el Lie. Ernesto Juan Fon-frías se dirigió por carta al Lie. Castro Figueroa requiriéndole el pago de las sumas adeudadas, que ya estaban vencidas y eran líquidas y exigibles. En 12 de diciembre de 1960 le envió otra comunicación acusando recibo de una carta del Lie. Castro Figueroa de 7 de diciembre, confirmando también una conver-sación entre ellos y aceptando que éste había hecho abonos por $700.00. Asimismo, se concedía al Lie. Castro Figueroa hasta el 28 de febrero de 1961 para saldar la deuda. En 18 de febrero., 20 de marzo, 17 de abril, 26 de junio, 20 de julio y 9 de octubre de 1961, el Lie. Fonfrías envió sendos requerimientos de pago *329al Lie. Castro Figueroa, quien abonó otros $140 en julio de 1961 y en-13 de octubre de 1961 prometió saldar la deuda o hacerle un abono sustancial si lograba vender una de sus propiedades.
4 — En 19 de abril de 1962 el Lie. Castro Figueroa y su esposa doña Juanita Ramírez vendieron un inmueble en $30,000, de los cuales recibieron $14,000, habiendo retenido el comprador la suma de $16,000 para pagar una hipoteca que gravaba la propiedad.
5 — En 12 de enero de 1962 el Sr. Ramón Figueroa, a través de los Lies. Fonfrías y Fausto Ramos Quirós, radicó demanda en cobro de dinero ante el Hon. Tribunal de Distrito, Sala de San Juan, bajo el número 62-213, exigiendo el pago de $1,600.00. En 25 de junio de 1962 contestó por su propio derecho el Lie. Castro Figueroa y negó todas las alegaciones de la demanda. En 25 de octubre de 1962 se celebró la vista sin la compare-cencia del Lie. Castro Figueroa y en 26 de octubre de 1962 el Hon. Juez Roberto Veray Torregrosa dictó sentencia conde-nando al Lie. Castro Figueroa a pagar $1,600.00 más intereses al tipo legal, costas y $200.00 de honorarios de abogado. En 26 de octubre de 1962 se archivó en autos copia de la notifica-ción de sentencia.
6 — Investigaciones de rutina ordenadas por el Lie. Fonfrías no revelaron que hubieran propiedades inscritas en el Registro de la Propiedad a nombre del Lie. Castro Figueroa y aquél no continuó las gestiones para la ejecución de la sentencia. Dicha sentencia no ha sido cobrada hasta el presente.
7 — En 21 de junio de 1963, el Lie. Fonfrías acusó recibo de una carta del Lie. Castro Figueroa de 14 de junio de 1963, aceptó que el Lie. Castro Figueroa dedujera la suma de $760 al monto de la sentencia y pagara únicamente $1,246.00 en saldo total de principal, intereses y honorarios de abogado. El Lie. Castro Figueroa no pagó.
8 — Desde su vencimiento en 1959, el Lie. Castro Figueroa adeuda al Sr. Ramón Figueroa Franco una suma de dinero líquida y exigible y a pesar de innumerables requerimientos judiciales y extrajudiciales y de haberse obtenido sentencia final y firme condenándolo a pagar, no ha pagado dicha suma a pesar de que durante el tiempo en que la deuda ha estado ven-cida, líquida y exigible ha poseído bienes suficientes para pagar la misma.

*330
Sexto Cargo:

El querellado, José Castro Figueroa, observó una conducta inmoral e impropia de un abogado mientras en su carácter de abogado realizaba gestiones respecto a la liquidación de la he-rencia del finado Juan Duprey. Esta conducta reprochable con-siste de lo siguiente:
1 — El querellado radicó el caso número 63-3131 ante el Tribunal Superior, Sala de San Juan, en el cual aparece Carmen Gregoria Valdés Duprey como parte peticionaria en un procedi-miento sobre declaratoria de herederos. Sin embargo, en una declaración jurada prestada por el mismo querellado éste mani-festó lo siguiente: ‘[e]lla (Carmen Gregoria Valdés Duprey) no me ha entregado ningún caso a mí ni ha podido probar que es parte de la sucesión.’
2 — Constantes las gestiones profesionales anteriormente rela-cionadas, el querellado hizo que la Sra. Carmen Gregoria Valdés Duprey endosara un cheque a nombre de ésta por $450, producto de una casa perteneciente a la sucesión que fuera adquirida por la Autoridad de Acueductos y Alcantarillados de Puerto Rico y una vez endosado dicho cheque el querellado procedió a firmarlo y cambiarlo para su propio y personal beneficio.
3 — El querellado tomó en su poder, en contra de los deseos de su cliente, una libreta de ahorros del banco Popular, perte-neciente a la Sucesión la cual refleja un balance de $444.43.

Determinaciones de Hechos:

1 — En 7 de enero de 1953, Juan Duprey Ullanga depositó en la cuenta de ahorros número 50118 en el Banco Popular de Puerto Rico la suma de $1,150.00. En 13 de enero de 1953 retiró $300; en 26 de enero, 20 de febrero y 16 de marzo de 1953 retiró partidas de $30.00; y en 13 de abril de 1953 retiró $400.00, quedando un saldo de $360.00. Hasta el 3 de mayo de 1963 se anotaron en la libreta representativa de esta cuenta intereses por la suma de $84.43, elevando su saldo a $444.43.
2 — En 9 de marzo de 1953, don Juan Duprey otorgó la escritura número 18 ante el notario público don Gonzalo Ardín hipotecando en $1,375 a favor de don Rodulfo Rodríguez Rivera un inmueble sito en la calle 10 del Barrio Obrero de Santurce. Esta deuda devengaba intereses al nueve por ciento anual y vencía en 9 de marzo de 1954.
*3313 — En 23 de abril de 1953, don Juan Duprey Ullanga falleció intestado. Entre sus bienes relictos dejó un inmueble en la calle 13 del Barrio Obrero, otro en la calle 10 del Barrio Obrero y la cuenta de banco antes mencionada.
4 — A raiz del fallecimiento, la Sra. Genara Duprey, hija del de cujus, entregó al Lie. Castro Figueroa la libreta de banco descrita en el primer párrafo.
5 — En 1955, la Autoridad de las Fuentes Fluviales expropió el inmueble de la calle 13 y siguiendo las instrucciones del Lie. Castro Figueroa se hizo el cheque de $450 en pago de dicha propiedad a favor de la Sra. Carmen Valdés Duprey. Por ins-trucciones del Lie. Castro Figueroa, la Sra. Valdés Duprey endosó el cheque y se lo entregó al Lie. Castro Figueroa, quien procedió a endosarlo, cambiarlo y apropiarse de su importe.
6 — Desde el 8 de mayo de 1953 hasta el 8 de abril de 1962, el Lie. Castro Figueroa pagó la suma de $8.25 mensuales al Sr. Rodulfo Rodríguez, correspondiente a los intereses que de-vengaba el préstamo hipotecario relacionado en el segundo párrafo.
7 — En 13 de febrero de 1962, Rodulfo Rodríguez escribió al Lie. Castro Figueroa en relación a la venta del inmueble hipo-tecado, urgiéndole a que terminara este negocio cuanto antes para evitar tener que llevar el caso a la corte.
8 — En 15 de junio de 1962 se otorgó ante el Lie. Castro Figueroa la escritura número 66 mediante la cual don Rodulfo Rodríguez cedía a don Catalino Figueroa Cruz el crédito hipo-tecario que gravaba la propiedad de la Sucesión de Juan Duprey. El Sr. Figueroa Cruz firmó esta escritura sabiendo, al igual que el Lie. Castro Figueroa, que era falso su título de comprador, que no había entregado causa alguna y que no tenía interés legítimo en dicha transacción, siendo la persona verdadera-mente interesada el propio Lie. Castro Figueroa.
9 — Tras continuos requerimientos de la Sra. Valdés Duprey relacionados con los $450, en 3 de mayo de 1963 el Lie. Castro Figueroa le entregó la libreta de banco número 50118 y le dio instrucciones de que la llevara al banco para que anotaran los intereses y se la devolviera para que continuara bajo su cus-todia. Así lo hizo la Srta. Valdés Duprey.
10 — En 22 de julio de 1963 radicó el Lie. Castro Figueroa un procedimiento de declaratoria de herederos ante el Hon. Tribunal Superior, Sala de San Juan, bajo el número CS-63-3131 y *332el epígrafe Ex Parte Carmen Gregoria Valdés Duprey. Entre la prueba documental falta aquella que acredite que la finada Providencia Duprey, madre de la Sra. Valdés Duprey, fuera hija de don Juan Duprey. En 23 de julio de 1964 el Tribunal expidió una orden requiriendo que se expusieran las razones por las cuales no debía archivarse este caso. En 28 de julio de 1964 se radicó una moción solicitando no se archivara y se hiciera un señalamiento. Entre 14 de agosto de 1964 y 5 de marzo de 1965 se pospuso siete veces la vista de este caso por incomparecencia de la peticionaria y su abogado. En 16 de marzo de 1966 se expidió otra orden para exponer las razones por las cuales no debía archivarse. No aparece ninguna otra providencia o gestión judicial ya que el 24 de marzo de 1966 el expediente fue remitido al Hon. Tribunal Supremo de Puerto Rico.
11 — En declaración jurada en San Juan, Puerto Rico, a 28 de septiembre de 1964 ante el Lie. Manuel Tirado Viera, pro-curador general auxiliar, el Lie. Castro Figueroa dijo que la Sra. Valdés Duprey no le había entregado ningún caso para su tramitación legal; que sus servicios profesionales habían sido contratados por doña Genara Duprey, con quien no se había comunicado personalmente hacía ocho años pero sí a través, de la Sra. Valdés Duprey; y que el procedimiento de declaratoria de herederos había tenido que suspenderse varias veces porque no había sido posible obtener la prueba de que la Sra. Valdés Duprey es heredera de don Juan Duprey Ullanga. En San Juan, Puerto Rico, a 18 de febrero de 1967. (Fdo.) Eduardo E. Ortiz, Comisionado Especial.”
El Tribunal concedió a las partes término para presentar objeciones al anterior Informe, que fueron presentadas opor-tunamente por el Querellado.
Hemos dado detenida consideración al Informe del Comi-sionado Especial y a las objeciones contra dicho Informe a la luz de toda la evidencia en el récord, y debemos concluir que las conclusiones de hecho del Comisionado Especial están amplia y sustancialmente sostenidas por la prueba practicada.
Sostenidas dichas conclusiones de hecho, las mismas evi-dencian una grave conducta antiprofesional, contraria a los *333cánones de ética que rigen la conducta del abogado, y- alta-mente lesiva a los intereses de aquellos que confiaron en el querellado y le encargaron, como abogado, la gestión y de-fensa de esos intereses.

Se dictará sentencia decretando la separación del quere-llado José Castro Figueroa del ejercicio de la profesión de Abogado-Notario en Puerto Rico.